UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6079



LUCIUS DRAFTS,

                                               Petitioner - Appellant,

          and


EUGENE A. STAUCH, III; CARL FRAZIER GOOD;
MICHAEL DOUGLAS MOORE; MARK WILES; VERNON LEE
KINKLE; WALTER FORD; JEFFREY D. THOMAS; RICH-
ARD E. BLACKBURN; SAMUEL L. MCGARITY; MARCUS
CROOM; LARRY LADURBACK; STACEY GRIMSLEY;
HAROLD LONNIE ROBERSON; DAVID WALLS; WILLIAM
RAYNOR; WAYNE SHELLEY FLEMING; KEVIN MIDDLE-
TON; ROGER WALKER; JOHN C. GRIFFIN; EDWARD G.
FIELDS; LEONARD WILSON; TROY ABNEY; KENNETH
OTT; WILLIAM KELLY,

                                                           Petitioners,

          versus


GERALDINE MIRO, Warden, Allendale Correctional
Institution; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; MICHAEL MOORE,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-96-3663-22BD)


Submitted:   August 19, 1999                 Decided:   August 25, 1999
Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Lucius Drafts, Appellant Pro Se. William Ansel Collins, Jr., SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lucius Drafts appeals from the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) motion.   We have reviewed the

record and the district court’s opinion adopting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we deny a certificate of appealability and Drafts’ motion to pro-

ceed in forma pauperis and dismiss the appeal on the reasoning of

the district court. See Drafts v. Miro, No. CA-96-3663-22BD (D.S.C.

Dec. 17, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED




                                 2